DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-12, 15, 17-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov et al 10,168,785 (hereinafter Molchanov) in view of Thijs et al WO 2008/102291 A2 (hereinafter Thijs).

Regarding claim 1, Molchanov discloses an identification system (see fig. 1, col. 7, lines 7-9) comprising:
a radar sensor (see fig. 1, col. 7, lines 7-12) configured to generate a time-domain or frequency-domain signal representative of electromagnetic waves reflected from one or more objects within a three-dimensional space over a period of time (see col. 8, lines 6-30, col. 10, lines 24-32); and
a computation engine executing on one or more processors (see figs. 1, 3, and 20, col. 7, lines 16-23, col. 19, line 50 – col. 20, line 27) and configured to process the time-domain or frequency-domain signal to generate range and velocity data indicating motion by a living subject within the three-dimensional space (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52),
wherein the computation engine is configured to identify, based the velocity data indicating the motion by the living subject, a living subject and output an indication of the living subject (using RDM or RDI, detect and classify/recognize dynamic hand gesture based on motion of the hand, and outputting a command associated with the gesture, see fig. 9 and 19, col. 6, lines 4-12, co. 8, line 58 – col. 9, line 5, col. 10, line 46-61, col. 19, lines 1-48).
	Molchanov does not specifically disclose identifying, based at least on the velocity data indicating the motion by the living subject and on profile data representative of motions of one or more living subjects, biographical data for the living subject and output an indication of an identity of the living subject.
	In the same field of endeavor, Thijs discloses an identification system (see fig. 1, page 4, lines 24-26) comprising: a radar sensor (1, see page 4, lines 24-26); and a computation engine executing on one or more processors (10, see fig. 1, page 5, lines 17-19, page 10, lines 21-27); wherein the computation engine is configured to identify, based at least on the velocity data (doppler radar signal, see page 5, lines 10-17, page 10, lines 13-14) and on profile data representative of motions of one or more living subjects (known data that has been acquired in the past and stored in a database, see fig. 8, page 10, lines 19-27, page 11, lines 7-9 and 13-18, page 12, lines 13-18, page 13, lines 1-9), biographical data for the living subject and output an indication of an identity of the living subject (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
	Regarding claim 3 as applied to claim 1, Molchanov further discloses wherein the computation engine is configured to process the range and velocity data using a machine learning system to match the motion by the living subject within the three-dimensional space to motions of one or more living subjects learned by the machine learning system (see figs. 2, 9, and 10, col. 5, line 58 – col. 6, line 15, col. 7, line 66 – col. 8, line 5, col. 8, lines 46-48, col. 10, lines 46-61).
	Regarding claim 4 as applied to claim 3, Molchanov further discloses wherein the machine learning system is configured to apply a neural network (NN) to the range and velocity data to identify the living subject (see figs. 2, 9, and 10, col. 5, line 58 – col. 6, line 15, col. 7, line 66 – col. 8, line 5, col. 8, lines 46-48, col. 10, lines 46-61).
	Regarding claim 7 as applied to claim 1, Molchanov further discloses wherein the indication of the living subject comprises one or more of: 
tracking information for the living subject that indicates a location of the living subject within the three-dimensional space;
activity information for the living subject that indicates one or more activities performed by the living subject (col. 10, lines 46-61, col. 13, lines 34-50, col. 19, lines 1-48); and
passive training information for training a machine learning system, the passive training information indicating identification data for the living subject, the identification data descriptive of one or more activities of the living subject.
	Regarding claim 8 as applied to claim 1, Molchanov further discloses wherein the computation engine is configured to process the time-domain or frequency-domain signal to generate the range and velocity data to comprise one or more of:
data indicative of a motion of a head of the living subject;
data indicative of a motion of an arm of the living subject (RDM or RDI, see figs. 5 and 8, col. 9, lines 14-44, col. 10, lines 24-45);
data indicative of a motion of a leg of the living subject; and
data indicative of a motion of the torso of the living subject.
	Regarding claim 9 as applied to claim 1, Molchanov further discloses wherein the motion by the living subject within the three-dimensional space corresponds to one or more activities performed by the living subject (see col. 7, lines 52-65, col. 9, lines 6-13, col. 13, lines 38-50). 
Thijs further discloses wherein, to identify the living subject, the computation engine matches the one or more activities performed by the living subject to learned activities for one or more living subjects stored to profile data for the one or more living subjects (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
Regarding claim 10 as applied to claim 1, Molchanov further discloses wherein the computation engine is configured to initiate an enrollment process for the living subject to at least cause the sensor to generate a training time-domain or frequency-domain signal representative of the three-dimensional space (see col. 5, line 58 – col. 6, line 2, col. 8, lines 46-57, col. 11, lines 48-60, col. 13, lines 4-17),
wherein the computation engine is configured to receive, as part of the enrollment process, the training time-domain or frequency-domain signal, wherein the computation engine is configured to process the training time-domain or frequency-domain signal to generate training range and velocity data indicating motion by the living subject performing one or more enrollment activities (see col. 5, line 58 – col. 6, line 2, col. 8, lines 46-57, col. 11, lines 48-60, col. 13, lines 4-17), and
wherein the computation engine is configured to process, using a machine learning system, the training range and velocity data to generate a profile for the living subject for the one or more enrollment activities (see col. 5, line 58 – col. 6, line 2, col. 8, lines 46-57, col. 11, lines 48-60, col. 13, lines 4-17).
	Regarding claim 11 as applied to claim 10, Molchanov further discloses a hardware user interface configured to output a challenge to the living subject to perform the one or more enrollment activities, wherein, to initiate the enrollment process, the computation engine is configured to cause the hardware user interface to output a message to the living subject to perform the one or more enrollment activities (see col. 5, line 58 – col. 6, line 2, col. 8, lines 46-57, col. 11, lines 48-60, col. 12, lines 17-31, col. 13, lines 4-17).
	Regarding claim 12 as applied to claim 10, Molchanov further discloses wherein, to initiate the enrollment process, the computation engine is configured to determine that the system does not store a profile for the living subject and that the living subject is to perform the one or more enrollment activities (see col. 5, line 58 – col. 6, line 2, col. 8, lines 46-57, col. 11, lines 48-60, col. 13, lines 4-17).
Regarding claim 15, Molchanov discloses a method comprising: 
generating a time-domain or frequency-domain signal representative of electromagnetic waves reflected from one or more objects within a three-dimensional space over a period of time (see col. 8, lines 6-30, col. 10, lines 24-32); 
processing, by a computation engine executing on one or more processors (see figs. 1, 3, and 20, col. 7, lines 16-23, col. 19, line 50 – col. 20, line 27), the time-domain or frequency-domain signal to generate range and velocity data indicating motion by a living subject within the three-dimensional space (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52); 
identifying, by the computation engine, based at least on the velocity data indicating the motion by the living subject, a living subject and output an indication of the living subject (using RDM or RDI, detect and classify/recognize dynamic hand gesture based on motion of the hand, and outputting a command associated with the gesture, see fig. 9 and 19, col. 6, lines 4-12, co. 8, line 58 – col. 9, line 5, col. 10, line 46-61, col. 19, lines 1-48).
	Molchanov does not specifically disclose identifying, based at least on the velocity data indicating the motion by the living subject and on profile data representative of motions of one or more living subjects, biographical data for the living subject and output an indication of an identity of the living subject.
	In the same field of endeavor, Thijs discloses an identification system (see fig. 1, page 4, lines 24-26) comprising: a radar sensor (1, see page 4, lines 24-26); and a computation engine executing on one or more processors (10, see fig. 1, page 5, lines 17-19, page 10, lines 21-27); wherein the computation engine is configured to identify, based at least on the velocity data (doppler radar signal, see page 5, lines 10-17, page 10, lines 13-14) and on profile data representative of motions of one or more living subjects (known data that has been acquired in the past and stored in a database, see fig. 8, page 10, lines 19-27, page 11, lines 7-9 and 13-18, page 12, lines 13-18, page 13, lines 1-9), biographical data for the living subject and output an indication of an identity of the living subject (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
Regarding claim 17 as applied to claim 15, Molchanov further discloses wherein processing the range and velocity data comprises processing the range and velocity data using a machine learning system to match the motion by the living subject within the three-dimensional space to motions of one or more living subjects learned by the machine learning system (see figs. 2, 9, and 10, col. 5, line 58 – col. 6, line 15, col. 7, line 66 – col. 8, line 5, col. 8, lines 46-48, col. 10, lines 46-61).
Regarding claim 18 as applied to claim 17, Molchanov further discloses wherein processing the range and velocity data using the machine learning system comprises applying a neural network (NN) to the range and velocity data to identify the living subject (see figs. 2, 9, and 10, col. 5, line 58 – col. 6, line 15, col. 7, line 66 – col. 8, line 5, col. 8, lines 46-48, col. 10, lines 46-61).
Regarding claim 20, Molchanov discloses a computing system comprising: 
a memory (see figs. 1 and 20, col. 19, line 59); and 
one or more processors coupled to the memory (see figs. 1, 3, and 20, col. 7, lines 16-23, col. 19, line 50 – col. 20, line 27), wherein the one or more processors are configured to: 
receive a time-domain or frequency-domain signal, generated by a radar sensor, that is representative of electromagnetic waves reflected from one or more objects within a three-dimensional space over a period of time (see col. 8, lines 6-30, col. 10, lines 24-32); 
process the time-domain or frequency-domain signal to generate range and velocity data indicating motion by a living subject within the three-dimensional space (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52); 
identify, based at least on the velocity data indicating the motion by the living subject, a living subject and output an indication of the living subject (using RDM or RDI, detect and classify/recognize dynamic hand gesture based on motion of the hand, and outputting a command associated with the gesture, see fig. 9 and 19, col. 6, lines 4-12, co. 8, line 58 – col. 9, line 5, col. 10, line 46-61, col. 19, lines 1-48).
	Molchanov does not specifically disclose identifying, based at least on the velocity data indicating the motion by the living subject and on profile data representative of motions of one or more living subjects, biographical data for the living subject and output an indication of an identity of the living subject.
	In the same field of endeavor, Thijs discloses an identification system (see fig. 1, page 4, lines 24-26) comprising: a radar sensor (1, see page 4, lines 24-26); and a computation engine executing on one or more processors (10, see fig. 1, page 5, lines 17-19, page 10, lines 21-27); wherein the computation engine is configured to identify, based at least on the velocity data (doppler radar signal, see page 5, lines 10-17, page 10, lines 13-14) and on profile data representative of motions of one or more living subjects (known data that has been acquired in the past and stored in a database, see fig. 8, page 10, lines 19-27, page 11, lines 7-9 and 13-18, page 12, lines 13-18, page 13, lines 1-9), biographical data for the living subject and output an indication of an identity of the living subject (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
Regarding claim 21, Molchanov discloses an identification system (see fig. 1, col. 7, lines 7-9) comprising:
a radar sensor (see fig. 1, col. 7, lines 7-12) configured to generate a time-domain or frequency-domain signal representative of electromagnetic waves reflected from one or more objects within a three-dimensional space over a period of time (see col. 8, lines 6-30, col. 10, lines 24-32); and
a computation engine executing on one or more processors (see figs. 1, 3, and 20, col. 7, lines 16-23, col. 19, line 50 – col. 20, line 27) and configured to process the time-domain or frequency-domain signal to generate range and velocity data indicating motion by a living subject within the three-dimensional space (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52),
wherein the computation engine is configured to identify, based at least on the velocity data indicating the motion by the living subject, a living subject and output an indication of the living subject (using RDM or RDI, detect and classify/recognize dynamic hand gesture based on motion of the hand, and outputting a command associated with the gesture, see fig. 9 and 19, col. 6, lines 4-12, co. 8, line 58 – col. 9, line 5, col. 10, line 46-61, col. 19, lines 1-48).
	Molchanov does not specifically disclose identifying, based at least on the velocity data indicating the motion by the living subject and on profile data representative of motions of one or more living subjects, biographical data for the living subject and output an indication of an identity of the living subject.
	In the same field of endeavor, Thijs discloses an identification system (see fig. 1, page 4, lines 24-26) comprising: a radar sensor (1, see page 4, lines 24-26); and a computation engine executing on one or more processors (10, see fig. 1, page 5, lines 17-19, page 10, lines 21-27); wherein the computation engine is configured to identify, based at least on the velocity data (doppler radar signal, see page 5, lines 10-17, page 10, lines 13-14) and on profile data representative of motions of one or more living subjects (known data that has been acquired in the past and stored in a database, see fig. 8, page 10, lines 19-27, page 11, lines 7-9 and 13-18, page 12, lines 13-18, page 13, lines 1-9), biographical data for the living subject and output an indication of an identity of the living subject (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
	Regarding claims 22, 23, and 24 as applied to claims 1, 15, and 20, Molchanov as modified by Thijs discloses the claimed invention. Molchanov further discloses the computation engine is configured to process the time-domain or frequency-domain signal to generate the range and velocity data indicating the motion by the living subject within the three-dimensional space as a plurality of two-dimensional range-doppler images (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52).
Thijs further discloses wherein, to identify the biographical data, the computation engine is configured to process the plurality of two-dimensional radar-doppler images to match the motion by the living subject within the three-dimensional space to the motions of one of the one or more living subjects represented by the profile data (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
	Regarding claims 25, 26, and 27 as applied to claims 1, 15, and 20, Molchanov as modified by Thijs discloses the claimed invention. Molchanov further discloses the computation engine is configured to process the time-domain or frequency-domain signal to generate the range and velocity data indicating the motion by the living subject within the three-dimensional space as a plurality of two-dimensional range-doppler images (RDM or RDI, see figs. 5 and 8-9, col. 9, lines 14-44, col. 10, lines 24-52).
Thijs further discloses wherein, to identify the biographical data for the living subject, the computation engine is configured to identify, based at least on the range and velocity data indicated in the plurality of two-dimensional range-doppler images and on the profile data representative of motions of the one or more living subjects, the biographical data for the living subject (subject identification by comparing current Doppler radar signal with a Doppler radar signal recorded in the past, see abstract, page 10, lines 6-27, page 11, lines 4-24, page 12, lines 19-24).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thijs with the system of Molchanov by using the radar doppler data and stored profile data to identify a subject as taught by Thijs, for the benefit of providing biometric identification of a human subject.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov et al 10,168,785 (hereinafter Molchanov) in view of Thijs et al WO 2008/102291 A2 (hereinafter Thijs) as applied to claims 3 and 17 above, and further in view of Molchanov et al 10,157,309 (hereinafter Molchanov II).
Regarding claims 5 and 19 as applied to claims 3 and 17, Molchanov as modified by Thijs further discloses wherein the machine learning system is configured to apply a convolution neural network (CNN) that learns a feature from the range and velocity data (Molchanov, col. 5, line 58 – col. 6, line 15, col. 10, lines 46-61). However, Molchanov does not disclose wherein the machine learning system is configured to apply a long short term memory (LSTM) network that learns temporal and dynamic aspects of the feature, and wherein the machine learning system is configured to identify the living subject using a combination of results from both the CNN and the LSTM network.
In the same field of endeavor, Molchanov II discloses applying a CNN to a data stream to extract spatio-temporal features, applying a recurrent neural network (RNN) to the extracted spatio-temporal features, and identifying a gesture based on the CNN and RNN (see figs. 2A and 2E, col. 6, lines 29-64, col. 8, lines 5-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molchanov II to Molchanov as modified by Thijs by applying a CNN and RNN in series as taught by Molchanov II, for the benefit of accurately detecting human gestures or movement.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov et al 10,168,785 (hereinafter Molchanov) in view of Thijs et al WO 2008/102291 A2 (hereinafter Thijs) as applied to claim 1 above, and further in view of Dwelly et al US 20100321229 (hereinafter Dwelly).
Regarding claim 13 as applied to claim 1, Molchanov as modified by Thijs discloses the claimed invention except a physiological sensor that receives physiological data indicating one or more physiological characteristics of the living subject, wherein the computation engine is configured to receive the physiological data, and wherein, to identify the living subject, the computation engine identifies the living subject based at least on the one or more physiological characteristics of the living subject and the range and velocity data indicating the motion by the living subject.
In the same field of endeavor, Dwelly discloses an identification system comprising a physiological sensor and computation engine (fig. 1, 100, 112, [0016]-[0018]) that receives physiological data indicating one or more physiological characteristics of the living subject, wherein the computation engine is configured to receive the physiological data, and wherein, to identify the living subject, the computation engine identifies the living subject based at least on the one or more physiological characteristics of the living subject and the range and velocity data indicating the motion by the living subject (the biometric radar uses adjusted radar returns to identify biometric features, and these features are used to identify specific individuals and their positional state, see fig. 1, [0016]-[0019], [0022]-[0033], [0032]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dwelly with Molchanov as modified by Thijs by using a neural network to process radar returns and determine a specific individual, for the benefit of using a radar system to identify a positional state of an individual.
	Regarding claim 14 as applied to claim 1, Molchanov as modified by Thijs discloses the claimed invention except wherein the one or more objects comprise at least one object in addition to the living subject and wherein the range and velocity data indicate the at least one object in addition to the living subject. In the same field of endeavor, In the same field of endeavor, Dwelly discloses an identification system comprising a radar sensor and computation engine (fig. 1, 100, 112, [0016]-[0018]) configured to generate a time-domain or frequency-domain signal representative of electromagnetic waves reflected from one or more objects within a three-dimensional space over a period of time ([0016]-[0019], [0035]); wherein the one or more objects comprise at least one object in addition to the living subject and wherein the range and velocity data indicate the at least one object in addition to the living subject (see [0019], [0023], [0032]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dwelly with Molchanov as modified by Thijs by using a neural network to process radar returns and determine a specific individual, for the benefit of using a radar system to identify a positional state of an individual.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amores Llopis et al US 20180052520 discloses a system and method for gesture based control using sensors.
Muharemovic et al US 20170043806 discloses gesture control from a remote position for reversing a vehicle.
Poupyrev US 20160320852 discloses wide-field radar-based gesture recognition.
Wang et al US 20120280900 discloses gesture recognition using plurality of sensors.
Osterweil US 7,916,066 discloses method and apparatus for body position monitor and fall detector using radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648